Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 21 of copending Application No. 15/662,666 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the computer-implemented method of claim 1 are substantially identical to those of the operations of the system of claim 1 of the reference application. Embodying the steps of the claims of the reference application as a method is an obvious variation. The dependent claims of the present application are similarly substantially identical to dependent claims 2-9 and 21 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. 2007/0136264), in view of Vateekul, Peerapon, and Kanoksri Sarinnapakorn. (“Tree-based approach to missing data imputation,” 2009 IEEE International Conference on Data Mining Workshops. IEEE, 2009; hereinafter “Vateekul”), further in view of Meek et al. (U.S. Patent 6,718,315, hereinafter “Meek”), and further in view of Rokach, Lior, and Oded Maimon (“Decision trees,” Data mining and knowledge discovery handbook. Springer, Boston, MA, 2005. 165-192; hereinafter “Rokach”).
Regarding Claim 1, Tran teaches a computer-implemented method executed on a processor for predicting values of multiple variables (figs. 1 and 10; ¶ [0050] and [0116]), the system comprising:
allowing a user to select a first set of variables and input first values therein (fig. 10; ¶ [0116]—the form filler allows a user to select and input values for a first set of variables on the form); and
predicting second values for a second set of variables by using decision trees, the second values predicted (i) in real-time based on the first values being input by the user (fig. 10; ¶ [0116]—the form filler uses a decision tree to dynamically predict {i.e. in real-time} and fill in second values for a second set of variables in the online form based on the first values being input by the user),
wherein each of the decision trees has a plurality of nodes (¶ [0018]).
	Tran does not specifically teach:
	the decision trees for N regression models;

wherein a response variable of each of the N regression models corresponds to one of the first values and predictor variables of each of the N regression models correspond to one or more of the second values predicted in real-time based on the first values being input by the user;
wherein the split conditions are regarded as quantitative values which take true or false, a probability of a split condition of the split conditions being true or false computed for each leaf node of a plurality of leaf nodes from training data; and
each of the plurality of nodes including the plurality of leaf nodes and the split nodes, each of the decision trees is searched with a depth-first approach.
However, Vateekul teaches:
decision trees for N regression models; wherein a response variable of each of the N regression models corresponds to one of the first values and predictor variables of each of the N regression models correspond to one or more of second values predicted based on the first values being input by the user (pp. 71-72, section III—regression trees {i.e. decision trees for regression models} are used to impute missing values, thus predicting second values based on the first values input by a user in a dataset. Section VI on p. 74 explains that an ITree deals with one missing variable, and describes using additional ITrees for additional variables, thus using N regression models, wherein a response variable of each of the N regression models corresponds to one of the first values and predictor variables of each of the N regression models correspond to one or more of second values predicted based on the first values being input by the user); and

These claimed elements were known in Tran and Vateekul and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the decision trees for N regression models of Vateekul with the first set of variables and the second values predicted in real-time based on the first values input by a user of Tran to yield the predictable result of predicting second values for a second set of variables by using decision trees for N regression models, the second values predicted (i) in real-time based on the first values being input by the user, wherein a response variable of each of the N regression models corresponds to one of the first values and predictor variables of each of the N regression models correspond to one or more of the second values predicted in real-time based on the first values being input by the user; and wherein each of the plurality of nodes including the plurality of leaf nodes and the split nodes, each of the decision trees is searched with a depth-first approach. One would be motivated to make this combination for the purpose of improving prediction accuracy and providing information on the nature of missing values (Vateekul, Abstract).
Tran/Vateekul does not specifically teach:
the predicting second values (ii) by extracting split conditions where splits at split nodes are considered with weights proportional to an empirical split ratio so that marginal probabilities are approximated;

each of the decision trees is searched with a depth-first approach.
However, Meek teaches:
predicting second values (ii) by extracting split conditions where splits at split nodes are considered with weights proportional to an empirical split ratio so that marginal probabilities are approximated (fig. 4B; col. 9, lines 5-29—split conditions are extracted from nodes to produce an approximate probability from weights {probabilities} in leaf nodes. A marginal probability is simply a probability of a single variable, which is what is being approximated);
wherein the split conditions are regarded as quantitative values which take true or false, a probability of a split condition of the split conditions being true or false computed for each leaf node of a plurality of leaf nodes from training data (fig. 4A; col. 6, line 39 – col. 7, line 7 and col. 7, lines 45-65—split conditions may be binary attributes which take values of true or false, and split conditions are computed as the probabilities shown as determined by training data).
These claimed elements were known in Tran/Vateekul and Meek and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the split conditions and approximation of Meek with the predicting second values and decision trees of Tran/Vateekul to yield the predictable result of predicting second values for a second set of variables by using decision trees for N regression models, the second values predicted (i) in real-time as the first values are being inputted by the user and (ii) by extracting split conditions where splits at split nodes are considered with weights proportional to 
Tran/Vateekul/Meek does not specifically teach each of the decision trees is searched with a depth-first approach. However, Rokach teaches decision trees searched with a depth-first approach (p. 175-176, sections 6.1, 6.3, and 6.4—traversing a tree from the bottom to the top is a depth-first approach).
All of the claimed elements were known in Tran/Vateekul/Meek and Rokach and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the depth first approach of Rokach with the decision trees of Tran/Vateekul/Meek to yield the predictable result of each of the decision trees models having a plurality of nodes including at least leaf nodes and split nodes, a probability of the response variable of each of the leaf nodes computed from distributions of samples of a training dataset, and each of the decision trees being searched with a depth-first approach. One would be motivated to make this combination for the purpose of improving the generalization performance of the decision tree, especially in noisy domains (Rokach, p. 175, first paragraph).
Regarding Claim 2, Tran/Vateekul/Meek/Rokach teaches identifying nodes of the plurality of nodes whose splits are determined as the first values are input (Tran, ¶ [0018] and Vateekupl, p. 72, fig. 2).
Regarding Claim 3, Tran/Vateekul/Meek/Rokach teaches in the identified nodes, removing subtrees that have no probability of being satisfied (Rokach, p. 175—pruning removes subtrees that are not contributing to accuracy, i.e. have no probability of being satisfied).
Regarding Claim 4, Tran/Vateekul/Meek/Rokach teaches after removing the subtrees, updating a parent node recursively (Rokach, p. 176, section 6.4).
Regarding Claim 10, Tran/Vateekul/Meek/Rokach teaches wherein probabilities of the response variable being 0 or 1 for the split nodes are computed by: one of P(Xi|v’) = Σbε{true,false}P(Cv’ = b|v’) P(Xi|vb), vb = one of {vtrue, vfalse}, which are the child nodes of v', where Xi is a variable of the first set of variables, Cv' is a satisfaction of split conditions in a path from node v to root node v°, and b are Boolean values (Rokach, p. 168-174—the equations of the present claims are obvious variations of the splitting criteria taught by Rokach).

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Vateekul in view of Meek in view of Rokach, as applied to claims 1 and 4, above, and further in view of Kocev, Dragi, et al. (“Using single-and multi-target regression trees and ensembles to model a compound index of vegetation condition,” Ecological Modelling 220.8 (2009): 1159-1168; hereinafter “Kocev”).
Regarding Claim 5, Tran/Vateekul/Meek/Rokach does not specifically teach wherein each of the split nodes has a split probability computed from a number of samples of child nodes in a training phase. However, Kocev teaches each of split nodes has a split probability computed from a number of samples of child nodes in a training phase (Kocev, p. 1160, section 2.2).
All of the claimed elements were known in Tran/Vateekul/Meek/Rokach and Kocev and could have been combined by known methods with no change in their respective functions. It 
Regarding Claim 6, Tran/Vateekul/Meek/Rokach/Kocev teaches wherein each of the split nodes has a split probability predicted by the N regression models (Kocev, p. 1162, fig. 3).
Regarding Claim 7, Tran/Vateekul/Meek/Rokach/Kocev teaches wherein if a satisfaction of a split condition is unknown, a probability of a response variable is a marginal probability, the marginal probability being a sum of probabilities of a response variable of child nodes weighted by a split probability (Kocev, p. 1162, section 4—in these models, satisfaction of split conditions are known, so this conditional statement does not apply); and
wherein if a satisfaction of a split condition is known, a probability of a response variable is that of a child node for which a condition has been met (Kocev, p. 1160, section 2.1—leaf nodes are child nodes, and the leaf node is reached when a condition for the leaf node has been met).
Regarding Claim 9, Tran/Vateekul/Meek/Rokach/Kocev teaches wherein decision tree splits are evaluated for the second set of variables by considering weighted splits (Kocev, p. 1161, section 2.2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Vateekul in view Meek in view of Rokach, as applied to claim 1, above, and further in view of .
Regarding Claim 8, Tran/Vateekul/Meek/Rokach does not specifically teach wherein each of the leaf nodes has a probability of a variable of the second set of variables being a specific value. However, Tsang teaches wherein each of leaf nodes has a probability of a variable of the second set of variables being a specific value (Tsang, p. 67, section 3.2, including fig. 1).
All of the claimed elements were known in Tran/Vateekul/Meek/Rokach and Tsang and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the leaf node probabilities and specific values of Tsang with the leaf nodes of Tran/Vateekul/Meek/Rokach to yield the predictable result of wherein each of the leaf nodes has a probability of a variable of the second set of variables being a specific value. One would be motivated to make this combination for the purpose of improving prediction accuracy through training the tree.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Although Tran and Vateekul do not teach the new limitations added to claim 1, new prior art reference Meek teaches these limitations, and detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Heckerman et al. (U.S. 2004/0254903) teaches predicting data using approximations in Bayesian graph networks that represent decision trees
Homeyer et al. (U.S. 2019/0026634) teaches decision trees with binary splits and determining splits through training
Malaviya (U.S. 2016/0063209) teaches decision trees for classification or regression that use binary splits and training data

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129